DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments filed on December 21, 2020 have been received and entered. The Hajjar’s declaration filed on December 21, 2020 has been considered and made of record.  Claims 1-30 are pending in the instant application.

Election/Restrictions
Applicant’s election of claims 1-7 (group I) in the reply filed on June 18, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant further elect myosin heavy chain promoter and AAV6 as species for tissue specific promoter and AAV. Upon further consideration, claims 8-14 were rejoined with elected invention of group I. It was noted that once elected claims are found allowable, claims 15-30 (group II) depending from or otherwise requiring all the limitations of the allowable claims will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant was advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Upon further consideration, election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
Claims 15-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 18, 2020.
Claims 1-14 are under consideration. 

Maintained-Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 

Claims 1-6, 8-12 and 13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35)  as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Hammond et al (USPGPUB 20020103147, dated 08/01/2002) and Svensson et al (Circulation 1999, 99, 201-205).
Claims are directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein 5 threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
With respect to claims 1-2, 4, 6, 8-9, 11, 13 Carr et al teach an adenovirus vector comprising a nucleic acid encoding phosphatase-1 inhibitor protein operably linked to CMV promoter capable of directing expression of a constitutively active I-1 protein (I-1T35D) in cardiac cells. It is noted that Carr teaches that the nucleic acid encoding a constitutively active is truncated form of I-1 that contains the first 65 amino acids as reported in Endo/NCBI who teaches I-1 has 100% homology with amino acid 1-65 of I-1. It is further disclosed that I-1T35D replaces threonine-35 to aspartic acid-35 as required by the claims (see page 4125, col. 1, para. 7-8). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Carr et al differ from claimed invention by not disclosing (i) constitutively active I-1 protein (I-1T35D) incorporated in AAV vector, (ii) AAV vector with a pharmaceutical acceptable carrier and (iii) using a tissue specific promoter. 
Hammond cure the deficiency by disclosing use of adenoviral or AAV vector for gene delivery to the heart in enhancing cardiac function (see claim 31 of ‘147, para. 33, 43, 117).  
With respect to claims 2-6, 9-13, Hammond et al teach the vector comprises a gene encoding protein operably linked to a heterologous constitutive promoter or a heterologous inducible promoter. In a  preferred heterologous constitutive promoter is a CMV promoter which also includes an enhancer. Hammond et al further discloses that the promoter is a tissue-specific promoter, preferably a cardiac-specific promoter, a ventricular myocyte-specific promoter. Hammond et al teach that the ventricular myocyte-specific promoters include a ventricular myosin light chain 2 promoter and a ventricular myosin heavy chain promoter (see para. 32). Svensson et al reported that adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins that cause significant myocardial inflammation, eliminate virus-transduced cells within 30 days of infection, and thereby result in transient recombinant gene expression in immunocompetent hosts (see page 201, col. 1, last para. to col. 2, para. 1). With respect to claim 8, Hammond further teaches that the vector can be in the form 
At the time of filing of this application, it would have been obvious to one of ordinary skill in the art to modify the composition disclosed by Carr by incorporating the coding sequence of constitutively active I-1 protein (I-1T35D) in AAV by substituting adenoviral vector with rAAV and formulate in pharmaceutical acceptable carrier as suggested by Hammond or Svensson, for treating heart failure, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in art would be motivated to deliver gene encoding constitutively active inhibitor (I-1) using AAV vector particularly since prior art reported more stable transduction of  cardiomyocytes throughout the myocardium without displaying any detectable toxicity with AAV as compared to adenoviral vector (supra). One of skill in the art would have had a reasonable expectation of success in combining the teachings of prior art because it was routine in the art at the time of filing to substitute one vector with another for more efficient and stable expression of gene of interest without any toxicity as evident from Hammond/ Svensson. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1, 7 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carr et al (Mol Cell Biol. 2002; 22(12):4124-35) as evidenced by Endo et al (Endo et al (Biochemistry, 1996, 35, 5220-5228 or NP_006732.2, 09/07/2003), Hammond et al (USPGPUB 20020103147, dated 08/01/2002),  Svensson et al (Circulation 1999, 99, 201-205) as applied above and further in view of Allen (US patent publication no 2002/0159978, dated10/31/2002 effective filing date 1/23/2002)/Rosenzweig et al (USPGPUB  20050095227, dated 05/05/2005, 08/10/2004).
The combined teaching of Carr, Endo/NP_006732.2, Hammond and Svensson have been described above and relied in same manner here. The combination of reference teach an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein 5 threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter, but differed from instant claims by not disclosing use of adeno-associated viral vector 1 or 6 for delivering transgene into heart. 
However, prior to instant invention, use of different serotype of AAV to enhance the efficiency and efficacy of gene transfer was routine and known in the art.  For instance, Allen teaches methods to increase transduction efficiency of rAAV virions in mammalian muscle cells an artery, or any other vascular conduit such as a venule, an arteriole, or capillary (pp 4, paragraph 34, and lines 3-6). Allen et al also describe role of different AAV serotypes such as AAV1 and AAV6 that have the ability to efficiently transduce cell and tissue types that AAV-2 transduces poorly and/or will not be inhibited by anti-AAV-2 antibodies. Likewise, Rosenzweig teaches AAV6 conferred the fastest gene expression, as well as the most specific and efficient expression in the heart, compared to other AAVs. (See Example 13 and FIG. 15, para. 156). Rosenzweig teaches an a adeno-associated virus subtype 6 ( AAV6) viral delivery system that includes a functional nucleic acid operably linked to a promoter for treating heart failure (see abstract, para. 87, 169). 
It would have been obvious to one of ordinary skill in the art to modify the composition of Carr and Hammond by substituting rAAV with functionally equivalent other serotype of AAV including AAV1 or AAV6 as disclosed in Allen/ Rosenzweig, said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use AAV6 for therapeutic efficacy of transgene in vivo for sustained period of time without inducing any immune response.  One of skill in the art would have had a reasonable expectation of success in combining the teachings of Carr and Hammond with those of Allen because prior art reported successful delivery of rAAV-1 or rAAV-6 virions containing nucleic acid to a mammalian subject via injection into a vein (supra). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments
	Applicant disagree with the rejection arguing use of AAV instead of adenovirus as a delivery vector was substantially more than routine because there is a substantial difference between adenoviruses and AAV particularly with respect to packaging capacity, level of expression and onset of expression. Applicant argue that substitution of one delivery vector for another required, and even today, still requires, careful consideration of various factors, which include among other things, the stage of the research and the systems. Applicant argues that there was no reasonable expectation of success for in vivo gene therapy from the in vitro results of Carr et al, discussed further below. From a scientific standpoint, it would not have made sense at the time of the instant invention, to modify delivery vectors in the first in vivo studies using the I-1t35d therapeutic (e.g., those disclosed in the instant application), merely suggests the use of AAV as an alternative vector for delivery. Svensson et al., relied upon by the Examiner as providing motivation to substitute AAV for adenovirus, fails to compensate for the deficiencies of Carr and Hammond, in that Svensson merely indicates certain general advantages that may result from the use of AAV in place of adenovirus, but does not compare the specific delivery of adenovirus I-1t35d with AAV I-1t35d.
	Applicants continue to argue that they have demonstrated long term effects of expression of the constitutively active fragment of the phosphates inhibitor-1 protein in a mouse model system. This study demonstrated enhanced cardiac function (Example 4), no significant difference in glycogen metabolism in the myocardium (Example 5), and established that the expression was protective against cardiac functional deterioration and morphological deterioration when subjected to aortic banding (Example 6). These findings indicate to the skilled artisan the effectiveness of gene therapy to deliver the I-1t35d therapeutic protein for the treatment of heart failure. Applicant argues that instant application both disclose that overexpression of I-lc by a somatic gene transfer methodology improves both cardiac contractility and protects against morphological deterioration associated with cardiac remodeling (as evident from exhibit A). The instant application is first to demonstrate that I-lc over expression results in both increased contractility and protection against morphological deteriorations (e.g., fibrosis and increase size of heart) of the heart associated with cardiac remodeling. These dual effects would not have been typical or expected of a typical inotrope (section 15, of declaration filed on July 1, 2014) as required by allowed claims. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, it should be noted that pending claims are broad and directed to AAV of any serotype comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to any promoter capable of directing expression in the heart. Applicant’s argument of limited packaging capacity of AAV  active I-1 protein (I-1T35D) in cardiac cells. 
As previously indicated, Svensson et al. provide explicit motivation of substituting adenoviral vector with AAV by suggesting adenovirus mediated gene transfer has been limited by immune responses to viral and foreign transgene proteins, which cause significant myocardial inflammation, eliminate virus-transduced cells within 30 days of infection, and thereby result in transient recombinant gene expression in immunocompetent hosts (see page 201, col,. 2, para. 1). Svensson et al emphasized that  recombinant adeno-associated virus (rAAV) vectors have been shown to program efficient and stable recombinant gene expression in skeletal muscle jn both rodents and primates. It is further disclosed that unlike adenoviral vector, rAA V vectors do not encode viral proteins and have not been associated with immune responses to foreign transgene proteins (see page 201, col. 2, para. 2). Svensson further concludes that “Our results suggest that rAAV displays significant advantages for myocardial gene transfer compared with either plasmid DNA or adenovirus vectors (See page 204, col. 2, para. 2). In view of foregoing, contrary to applicant’s argument that there is no reasonable expectation of success, the disclosure of Svensson successfully reported gene transfer into cardiomyocytes in vivo after intramyocardial injection or coronary artery perfusion to stably transcluce cardiomyocytes in vivo without significant myocardial inflammation and with an efficiency of at least 25% relative to adenovirus vectors (see figure 2 and page 203, col. 1, para. 1). 
Svensson et al. cure the deficiency in Carr et al. for providing motivation to use AAV instead of adenoviral vector. To the extent that Svensson et al describe the use of AAV to stably transduce gene of interest in cardiomyocyte, the rejection is applicable to the instant case. Applicants' selective reading of Carr and Hammond et al. ignores the teachings of the Svensson et al. There is no requirement for Carr et al. to teach that which is clearly taught by Svensson et al.  Applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). A person of skill in the art would be motivated to incorporate the coding sequence of constitutively active I-1 protein (I-1T35D) in AAV by substituting adenoviral vector with rAAV and formulate in pharmaceutical acceptable 
In the instant case, claims are drawn to a product or a composition comprising said product that is obvious over combination of prior art as discussed above. In the instant case, there is no structural difference between the claimed product and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In response to applicant’s argument relying on declaration filed in parent application and arguing that a somatic gene transfer methodology improves both cardiac contractility and protects against morphological deterioration associated with cardiac remodeling, it is noted that Applicant's arguments and reliance on arguments filed during the prosecution of the prior applications that relied in part on declaration filed under 37 CFR 1.130, 1.131 and 1.132,do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application (see MPEP 201.06(c) IX). Further, applicant’s argument are not commensurate with the scope of the claim as instant claims are not drawn to any specific method of gene transfer methodology showing dual effect of increased contractility and protection against morphological deteriorations.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

Double Patenting
Claims 1-14 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of co-pending Application No. 16381781.
Claims in the instant application is directed to an adeno-associated virus (AAV) vector comprising a nucleic acid sequence encoding a polypeptide consisting of amino acids 1-65 of SEQ ID NO: 2, wherein threonine at amino acid 35 of SEQ ID NO: 2 is replaced with an aspartic acid, and wherein said nucleic acid sequence is operably linked to a promoter capable of directing expression in the heart. 
s 1-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16 of U.S. Patent No. 9114148. Although the claims at issue are not identical, they are not patentably distinct from each other because product of instant application directed to AAV is encompassed by a method that uses the product in ‘148.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of double patenting between claims in the instant case and application ‘781 and ‘148. Thus the rejection is maintained.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632